Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments (11/01/2021) in response to the office action dated 6/23/2021. In light of the arguments and the following examiner’s amendment, the rejections of record are withdrawn and claims 1, 4-7, 9-11, 14 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dare on 1/3/2022.

1. In claim 1, line 2, after ‘activity in a’, INSERT, ‘hippocampal neuronal’
2. DELETE claims 2, 3, 8, 12, and 13.
3. In claim 10, line 2, after ‘calcium entry into’ INSERT, “hippocampal”
4. REWRITE claim 11, 
A method of treating a neurodegenerative disorder in a subject by modulating peroxisome proliferator-activated receptor α (PPARα) in a hippocampal neuronal cell, the method comprising administering an effective amount of a PPARα ligand to the 
5. REWRITE claim 14,
	A method of treating a lysosomal storage disorder in a subject by modulating peroxisome proliferator-activated receptor α (PPARα) in a hippocampal neuronal cell, the method comprising administering an effective amount of a PPARα ligand to the subject, wherein the PPARα ligand is hexadecanamide (HEX) and the lysosomal storage disorder is selected from the group consisting of Batten disease, Tay-Sach's disease, Farber's disease and Fabry's disease.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method as amended are allowable because the closest prior art Piomelli disclose a method of modulating PPARα ligand modulation with fatty acid amides, e.g. oleoylethanolamide but do not teach HEX in the modulation of PPARα in hippocampal neurons as claimed. Applicants’ have provided data demonstrating the effects of HEX on the expression of synaptic molecules in Pparα-null hippocampal neurons, wild types and neurons induced with different Pparα constructs (See Figs. 11-18). The prior art do not teach, suggest or anticipate the modulation of PPAR-alpha with HEX in a hippocampal neuronal cell as claimed. Claims 1, 4-7, 9-11, 14 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627